Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 1 of 164 Page ID #:10




           EXHIBIT A
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 2 of 164 Page ID #:11
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 3 of 164 Page ID #:12
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 4 of 164 Page ID #:13
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 5 of 164 Page ID #:14
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 6 of 164 Page ID #:15
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 7 of 164 Page ID #:16
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 8 of 164 Page ID #:17
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 9 of 164 Page ID #:18
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 10 of 164 Page ID #:19
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 11 of 164 Page ID #:20
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 12 of 164 Page ID #:21
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 13 of 164 Page ID #:22
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 14 of 164 Page ID #:23
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 15 of 164 Page ID #:24
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 16 of 164 Page ID #:25
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 17 of 164 Page ID #:26
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 18 of 164 Page ID #:27
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 19 of 164 Page ID #:28
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 20 of 164 Page ID #:29
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 21 of 164 Page ID #:30
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 22 of 164 Page ID #:31
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 23 of 164 Page ID #:32
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 24 of 164 Page ID #:33
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 25 of 164 Page ID #:34
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 26 of 164 Page ID #:35
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 27 of 164 Page ID #:36
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 28 of 164 Page ID #:37
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 29 of 164 Page ID #:38
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 30 of 164 Page ID #:39
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 31 of 164 Page ID #:40
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 32 of 164 Page ID #:41
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 33 of 164 Page ID #:42
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 34 of 164 Page ID #:43
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 35 of 164 Page ID #:44
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 36 of 164 Page ID #:45
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 37 of 164 Page ID #:46
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 38 of 164 Page ID #:47
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 39 of 164 Page ID #:48
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 40 of 164 Page ID #:49
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 41 of 164 Page ID #:50
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 42 of 164 Page ID #:51
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 43 of 164 Page ID #:52
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 44 of 164 Page ID #:53
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 45 of 164 Page ID #:54
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 46 of 164 Page ID #:55
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 47 of 164 Page ID #:56
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 48 of 164 Page ID #:57
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 49 of 164 Page ID #:58
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 50 of 164 Page ID #:59
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 51 of 164 Page ID #:60
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 52 of 164 Page ID #:61
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 53 of 164 Page ID #:62
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 54 of 164 Page ID #:63
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 55 of 164 Page ID #:64
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 56 of 164 Page ID #:65
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 57 of 164 Page ID #:66
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 58 of 164 Page ID #:67
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 59 of 164 Page ID #:68
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 60 of 164 Page ID #:69
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 61 of 164 Page ID #:70
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 62 of 164 Page ID #:71
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 63 of 164 Page ID #:72
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 64 of 164 Page ID #:73
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 65 of 164 Page ID #:74
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 66 of 164 Page ID #:75
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 67 of 164 Page ID #:76
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 68 of 164 Page ID #:77
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 69 of 164 Page ID #:78
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 70 of 164 Page ID #:79
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 71 of 164 Page ID #:80
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 72 of 164 Page ID #:81
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 73 of 164 Page ID #:82
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 74 of 164 Page ID #:83
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 75 of 164 Page ID #:84
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 76 of 164 Page ID #:85
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 77 of 164 Page ID #:86
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 78 of 164 Page ID #:87
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 79 of 164 Page ID #:88
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 80 of 164 Page ID #:89
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 81 of 164 Page ID #:90
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 82 of 164 Page ID #:91
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 83 of 164 Page ID #:92
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 84 of 164 Page ID #:93
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 85 of 164 Page ID #:94
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 86 of 164 Page ID #:95
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 87 of 164 Page ID #:96
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 88 of 164 Page ID #:97
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 89 of 164 Page ID #:98
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 90 of 164 Page ID #:99
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 91 of 164 Page ID
                                   #:100
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 92 of 164 Page ID
                                   #:101
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 93 of 164 Page ID
                                   #:102
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 94 of 164 Page ID
                                   #:103
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 95 of 164 Page ID
                                   #:104
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 96 of 164 Page ID
                                   #:105
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 97 of 164 Page ID
                                   #:106
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 98 of 164 Page ID
                                   #:107
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 99 of 164 Page ID
                                   #:108
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 100 of 164 Page ID
                                    #:109
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 101 of 164 Page ID
                                    #:110
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 102 of 164 Page ID
                                    #:111
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 103 of 164 Page ID
                                    #:112
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 104 of 164 Page ID
                                    #:113
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 105 of 164 Page ID
                                    #:114
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 106 of 164 Page ID
                                    #:115
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 107 of 164 Page ID
                                    #:116
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 108 of 164 Page ID
                                    #:117
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 109 of 164 Page ID
                                    #:118
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 110 of 164 Page ID
                                    #:119
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 111 of 164 Page ID
                                    #:120
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 112 of 164 Page ID
                                    #:121
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 113 of 164 Page ID
                                    #:122
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 114 of 164 Page ID
                                    #:123
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 115 of 164 Page ID
                                    #:124
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 116 of 164 Page ID
                                    #:125
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 117 of 164 Page ID
                                    #:126
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 118 of 164 Page ID
                                    #:127
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 119 of 164 Page ID
                                    #:128
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 120 of 164 Page ID
                                    #:129
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 121 of 164 Page ID
                                    #:130
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 122 of 164 Page ID
                                    #:131
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 123 of 164 Page ID
                                    #:132
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 124 of 164 Page ID
                                    #:133
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 125 of 164 Page ID
                                    #:134
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 126 of 164 Page ID
                                    #:135
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 127 of 164 Page ID
                                    #:136
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 128 of 164 Page ID
                                    #:137
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 129 of 164 Page ID
                                    #:138
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 130 of 164 Page ID
                                    #:139
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 131 of 164 Page ID
                                    #:140
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 132 of 164 Page ID
                                    #:141
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 133 of 164 Page ID
                                    #:142
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 134 of 164 Page ID
                                    #:143
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 135 of 164 Page ID
                                    #:144
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 136 of 164 Page ID
                                    #:145
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 137 of 164 Page ID
                                    #:146
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 138 of 164 Page ID
                                    #:147
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 139 of 164 Page ID
                                    #:148
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 140 of 164 Page ID
                                    #:149
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 141 of 164 Page ID
                                    #:150
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 142 of 164 Page ID
                                    #:151
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 143 of 164 Page ID
                                    #:152
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 144 of 164 Page ID
                                    #:153
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 145 of 164 Page ID
                                    #:154
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 146 of 164 Page ID
                                    #:155
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 147 of 164 Page ID
                                    #:156
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 148 of 164 Page ID
                                    #:157
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 149 of 164 Page ID
                                    #:158
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 150 of 164 Page ID
                                    #:159
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 151 of 164 Page ID
                                    #:160
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 152 of 164 Page ID
                                    #:161
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 153 of 164 Page ID
                                    #:162
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 154 of 164 Page ID
                                    #:163
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 155 of 164 Page ID
                                    #:164
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 156 of 164 Page ID
                                    #:165
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 157 of 164 Page ID
                                    #:166
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 158 of 164 Page ID
                                    #:167
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 159 of 164 Page ID
                                    #:168
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 160 of 164 Page ID
                                    #:169
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 161 of 164 Page ID
                                    #:170
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 162 of 164 Page ID
                                    #:171
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 163 of 164 Page ID
                                    #:172
Case 8:20-cv-00533-JLS-JDE Document 1-2 Filed 03/16/20 Page 164 of 164 Page ID
                                    #:173
